DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a delimiting wall having a plurality of edge portions extending angularly with respect to each other” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Applicant PG published paragraph [0022] repeats this claim language verbatim however no other part of the specification further discusses a delimiting wall and/or which enumerated element in the figures corresponds to a delimiting wall. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 112(b) antecedent basis rejection below is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  the closest related art is Deichmann (US 20140168153 A1, hereinafter, Deichmann), Kim et al. (US 20160088133 A1, hereinafter, Kim) and Huang (CN 207571989 U). 
Deichmann teaches a touch device with actuation sensors formed within a touch display system housing which measures flexing of the display surface due to a received touch to determine manual actual of a display (Figs. 4A and 4B).
Deichmann does not disclose a backlight within the display however Kim discloses a similar touch screen system which makes use of an LCD display system that has a backlight (Fig. 6B). The combination of Deichmann and Kim will result in Deichmann’s touch display system having an internal backlight. 
Huang teaches the use of a sealing strip within a display housing (Abstract, Technical field).  However, the combination of Deichmann, Kim and Huang do not teach the claim 12 limitations stating, “wherein the actuation sensor is formed as a part of the sealing strip and senses a change in the distance between the rear side of the display and the light emitting  side of the backlight unit based on the compression of the strip upon a manual actuation of the display.” 
  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“An evaluation unit…,for the evaluation of  the signals of the touch sensor system and the at least one actuation sensor,”   in claim 1.  
There is no structure disclosed for performing this function beyond what is essentially a black box 38 shown in applicant figures 1-4. See the treatment in 112(a) and (b) rejections below of this claim.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, specifically claim 1, is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The written description does not provide any description of a structure that implements the functionality of the evaluation unit.  
As a formality, claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as a counterpart to the below indefiniteness rejection connected to the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph interpretation. It is expected that when the 112b rejections are overcome this rejection will be overcome as well. 
 See MPEP 2181, section IV which states in the second paragraph, “When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a). See MPEP § 2163.03, subsection VI.”  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See MPEP 2183, Section II(A):
In Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1336-37, 86 USPQ2d 1235, 1242 (Fed. Cir. 2008), the court stated:
… For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function.

Claim 1 introduces an evaluation unit.  Evaluation unit is not a term of art.  No further guidance or definition is provided for what this evaluation unit is.  For example, the specification does not state that the evaluation unit is implemented as a processor, CPU, or controller.  
Applicant specification shows the evaluation unit in figures 1-4 as a box 38 which is essentially a black box as box 38 does not disclose any structure for what is recited under the claim.  As such applicant is not meeting the burden as required under 112(f).  112(f) requires applicant to recite the structure being used to implement this evaluation unit. Applicant has not disclosed the structure implementing this evaluation unit.  Therefore this claimed  evaluation unit is indefinite.
Claim 12 recites the limitation "the sealing strip" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 depends from claim 11 which in turn depends from claim 7.  Neither claims 7 nor 11 introduce a sealing strip.  Claim 10 is the first introduction of a sealing strip.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over applicant IDS cited Deichmann et al. (US 20140168153 A1, hereinafter, Deichmann) in view of applicant IDS cited Kühne et al (DE 102014006174 A1, hereinafter, Kuhne).
Regarding claim 1,  Deichmann teaches an operating device  for a vehicle, comprising
 a display with a touch sensor system for a manual actuation of the display with a predeterminable minimum pressing force, for inputting a command (Title,, Abstract, [0007-0009],  Touch screen that can sense touch force enabling a user to supply unique force-related inputs(gestures).  [0044], display system 11 that utilizes touch screen system 10), 
a retaining device [[(24)]] which retains the display (Figs.2A-2B, [0044], Display system 11 includes a frame 30), 
the retaining device comprising a bottom side (Figs. 2A-2B, a bottom wall 34) with edge portions and support elements (Figs. 2A and 2B, sidewalls 32) protruding from at least opposite edge portions  of the bottom side and define a free space between them (Free space shown in figs. 4A-4D), and 
the display is retained only by the support element of the retaining device (Figs. 2 and 4 show display system 11 is retained by sidewalls 32) and bridges the free space while maintaining a distance from the bottom side of the retaining device (Figs. 2 and 4 show display system 11 bridges the free space while maintain a distance from bottom wall 34), 
at least one actuation sensor (Figs. 2-4, proximity sensors 54) for sensing a bending of the display upon manual actuation (Figs. 2-4, [0054]) thereof, 
the at least one actuation sensor sensing a change in a distance of the display from a reference plane (Figs. 4A, [0054, 0056-0057]) or a change in a distance of a part of the display from a reference plane, the change in distance being due to a bending of the display upon manual actuation thereof with the predeterminable minimum pressing force (Figs. 4G, [0054, 0056-0057]), and		
 an evaluation unit connected to the touch sensor system and the at least one actuation sensor (Figs 1-2, [0039], microcontroller 16), for the evaluation of the signals of the touch sensor system and the at least one actuation sensor ([0053], Each proximity sensor head 54H of system 10 is electrically connected to microcontroller 16 via an electrical line 56)  for the purpose of deciding, whether, upon a manual actuation of the display, the force acting on the display is at least the minimum pressing force ([0076-0077, 0080], see , for example, process described for determining “a hard press”).
Deichmann teaches an operating device but does not state it is for a vehicle.  However, Kuhne teaches a similar touch sensitive operating device for a vehicle ([0001-0004]).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to implement Deichmann’s touch screen device in Kuhne’s vehicle as this amounts to a simple substitution of one known element for another to obtain predictable results.  See MPEP 2143, Section I(B).  In the instant case Deichmann’s touch screen can be used in Kuhne’s vehicle as Deichmann’s touch screen provides the additional functionality of gesture interpretation based on force sensitive touch inputs thereby expanding the number and types of inputs a user can apply. 
Regarding claim 2, Deichmann teaches wherein the display comprises a display unit and a cover plate with which the display unit is fixedly connected and which protrudes laterally be-yond the display unit at least in the regions of the support elements, Page 4 of 8Application No. To Be AssignedDocket No.: 123171-5022-US and wherein the cover plate rests on the support elements in these protrusion regions (Figs. 2 and 4, transparent cover sheet 80).
Regarding claim 3, Deichmann teaches the actuation sensor senses the bending of the cover plate and/or the display unit (Figs. 4A-4B, [0054, 0056-0057]).
Regarding claim 4, Deichmann teaches wherein the display comprises a rear side facing the bottom side of the retaining device, and wherein the actuation sensor senses the distance of the rear side of the display from the bottom side of the retaining device (Figs. 2A-B, 3-4, see bottom surface 84).
Regarding claim 5, Deichmann teaches wherein a plurality of actuation sensors is provided which sense a movement of the display at a plurality of points on the display, which results from the bending upon manual actuation (Figs 2A, see plurality of sensors 54 located at a plurality of points on the display).
Regarding claim 6, Deichmann teaches wherein the display [[(12)]] has a rear side with a delimiting wall having a plurality of edge portions extending angularly with respect to each other, wherein a plurality of actuation sensors is provided (Figs. 2 and 4, see top surface 52  or flex circuit 50 of display system 11 where sensors 54 are provided), and wherein the plurality of actuation sensors senses the movement of the display in those regions of the rear side in which two adjacent edge portions adjoin each other (Figs. 4A-4B, [0054, 0056-0057]).
Regarding claim 13, Deichmann teaches wherein the actuation sensor is a path or force sensor and operates optically and is configured as a micro-electromechanical or micro-optoelectromechanical element. (Fig. 3A, proximity sensor 54) . 

Claims 7-9, and  11  are rejected under 35 U.S.C. 103 as being unpatentable over applicant IDS cited Deichmann et al. (US 20140168153 A1, hereinafter, Deichmann) in view of applicant IDS cited Kühne et al (DE 102014006174 A1, hereinafter, Kuhne), as applied to claim 1 above, and further in view of Kim et al. (US 20160088133 A1, hereinafter, Kim).
Regarding claim 7, Deichmann is not relied upon for teaching  a backlight unit comprising a light emitting side which unit is arranged in the retaining device  and faces the rear side of the display by its light emitting side.
Kim teaches a touch screen device comprising a backlight unit with a light emitting side arranged in a retaining device (Abstract, Fig. 6, smartphone touch screen device comprising a backlight 200B) . The combination of Deichmann and Kim results in a backlight unit comprising a light emitting side, which unit is arranged in the retaining device and faces the rear side of the display by its light emitting side.
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Deichmann and Kuhne with Kim such that Kim’s backlight unit comprising a light emitting side, which unit is arranged in Deichmann’s retaining device and faces the rear side of the display by its light emitting side as this amounts to combining prior art elements according to known methods to yield predictable results. See MPEP 2143, exemplary rationale (A).  In the present case, the combination is obvious when one  implements Deichmann’s display as an LCD type which is extremely common in smartphone applications and requires a backlight.  One skilled in the art would implement Deichmann’s display as an LCD due to their numerous benefits including low cost, longevity, and reliability. 
Regarding claim 8, Deichmann is not relied upon for teaching wherein the backlight unit is mechanically connected with the rear side of the display and is arranged in the retaining device while maintaining a distance from the bottom side thereof. 
Kim teaches a touch screen device comprising a backlight unit with a light emitting side arranged in a retaining device (Abstract, Fig. 6, smartphone touch screen device comprising a backlight 200B) . The combination of Deichmann and Kim results in a backlight unit is mechanically connected with the rear side of the display and is arranged in the retaining device while maintaining a distance from the bottom side thereof.
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Deichmann and Kuhne with Kim such that Kim’s backlight unit is mechanically connected with the rear side of the display is arranged in Deichmann’s retaining device while maintaining a distance from the bottom side thereof  as this amounts to combining prior art elements according to known methods to yield predictable results. See MPEP 2143, exemplary rationale (A).  In the present case, the combination is obvious when one  implements Deichmann’s display as an LCD type which is extremely common in smartphone applications and requires a backlight.  One skilled in the art would implement Deichmann’s display as an LCD due to their numerous benefits including low cost, longevity, and reliability. 
Regarding claim 9, Deichmann teaches wherein the actuation sensor senses a change in the distance of the display from the bottom side of the retaining device (Figs. 4A-4B, [0054, 0056-0057]).
Deichmann is not relied upon for teaching the backlight unit. Kim teaches a touch screen device comprising a backlight unit with a light emitting side arranged in a retaining device (Abstract, Fig. 6, smartphone touch screen device comprising a backlight 200B) . The combination of Deichmann and Kim results in the actuation sensor senses a change in the distance of the backlight from the bottom side of the retaining device. 
 It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Deichmann and Kuhne with Kim such that the actuation sensor senses a change in the distance of the backlight from the bottom side of the retaining device as this this amounts to use of a known technique to improve similar devices (methods, or products) in the same way.  Deichmann teaches actuation sensors which sense a change in the distance of display from the bottom side of the retaining device.  Modifying Deichmann such that Kim’s backlight is monitored for a change in distance is applying the same concept but simply using a different reference point within the display unit which is nothing more than a design choice.  
	Regarding claim 11, Deichmann teaches wherein the display is arranged on the bottom side of the retaining device (Figs. 2 and 4. Display 60 on bottom side of frame 30 ) and that the actuation sensor senses a change in the distance of the display from the bottom side of the retaining device (Figs. 4, [0054, 0056-0057]) .
Deichmann is not relied upon for teaching the backlight unit. Kim teaches a touch screen device comprising a backlight unit with a light emitting side arranged in a retaining device (Abstract, Fig. 6, smartphone touch screen device comprising a backlight 200B) . The combination of Deichmann and Kim results in wherein the backlight is arranged on the bottom side of the retaining device and that the actuation sensor senses a change in the distance of the display from the bottom side of the retaining device.
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Deichmann and Kuhne with Kim such that the backlight is arranged on the bottom side of the retaining device and that the actuation sensor senses a change in the distance of the display from the bottom side of the retaining device as this this as this amounts to combining prior art elements according to known methods to yield predictable results. See MPEP 2143, exemplary rationale (A).  In the present case, the combination is obvious when one  implements Deichmann’s display as an LCD type which is extremely common in smartphone applications and requires a backlight.  One skilled in the art would implement Deichmann’s display as an LCD due to their numerous benefits including low cost, longevity, and reliability. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over applicant IDS cited Deichmann et al. (US 20140168153 A1, hereinafter, Deichmann) in view of applicant IDS cited Kühne et al (DE 102014006174 A1, hereinafter, Kuhne) and Kim et al. (US 20160088133 A1, hereinafter, Kim), as applied to claim 7 above, and further in view of Huang (CN 207571989 U).
Regarding claim 10, Deichmann is not relied upon on for teaching wherein a space exists between the light emitting unit and the rear side of the display, which space is sealed to the outside by an elastic sealing strip to prevent backlight leakage.
Kim teaches a space exists between the light emitting unit and the rear side [[(42)]] of the display, which space is sealed to the outside by an elastic sealing strip to prevent backlight leakage (Fig. 6b, see air gap 220-3, adhesive tape 221-2).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Deichmann and Kuhne with Kim such that a space  exists between the light emitting unit and the rear side of the display, which space is sealed to the outside by an elastic sealing strip to prevent backlight leakage as this amounts to combining prior art elements according to known methods to yield predictable results. See MPEP 2143, exemplary rationale (A).  In the present case, the combination is obvious when one  implements Deichmann’s display as an LCD type which is extremely common in smartphone applications and requires a backlight.  One skilled in the art would implement Deichmann’s display as an LCD due to their numerous benefits including low cost, longevity, and reliability. 
While Deichmann, Kuhne and Kim teach the claim limitation, examiner includes Huang who also teaches a light emitting unit and the rear side of the display, which space is sealed to the outside by an elastic sealing strip to prevent backlight leakage (abstract, Technical field).  This claimed feature is therefore not novel.
It would have been obvious to one skilled in the art before the effective filing date of the invention, to modify Deichmann and Kuhne with Huang such that a space  exists between the light emitting unit and the rear side of the display, which space is sealed to the outside by an elastic sealing strip to prevent backlight leakage as this amounts to combining prior art elements according to known methods to yield predictable results. See MPEP 2143, exemplary rationale (A). In the present case, the combination is obvious when one  implements Deichmann’s display as an LCD type which is extremely common in smartphone applications and requires a backlight.  One skilled in the art would implement Deichmann’s display as an LCD due to their numerous benefits including low cost, longevity, and reliability. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over applicant IDS cited Deichmann et al. (US 20140168153 A1, hereinafter, Deichmann) in view of applicant IDS cited Kühne et al (DE 102014006174 A1, hereinafter, Kuhne), as applied to claim 1 above, and further in view of Meijer et al. (US 20090102805 A1, hereinafter, Meijer).
Regarding claim 14, Deichmann is not relied upon for teaching the operating device  according to claim 1 characterized by an electric or electromechanics or electromagnetic feedback unit for a tactile feedback of a valid manual actuation of the display
Meijer teaches a touch device characterized by an electric or electromechanics or electromagnetic feedback unit for a tactile feedback of a valid manual actuation of the display (Fig. 7, vibration motor 704 which provides tactile feedback. [0051], the user may lift his or her finger or stylus from the surface of the touch screen 110, typically briefly, and then tap the button to click it (for which a distinctive tactile cue may be provided to confirm the button click to the user)).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Deichmann and Kuhne with Meijer such that Deichmann’s touch device included an electric or electromechanics or electromagnetic feedback unit for a tactile feedback of a valid manual actuation of the display as Meijer teaches this provides a distinctive cue to the user that confirms a button has been pressed (Meijer, [0051]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622